Citation Nr: 0834188	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-17 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1964 to 
September 1967.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Huntington Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claims file is now 
in the jurisdiction of the Baltimore RO.  In May 2007, a 
Central Office hearing was held before the undersigned; a 
transcript of this hearing is of record.  In September 2007, 
the Board remanded the issue for further development.  In 
August 2008, the Board received additional evidence in 
support of the veteran's claim without a waiver of initial RO 
consideration.  As the matter is being remanded anyway, the 
RO will have an opportunity to review this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007, the Board remanded this case for a VA 
examination.  The examiner was advised that the veteran's 
only verified stressor is exposure to body bags in service, 
and the examiner provide an opinion as to whether the veteran 
has PTSD due to his exposure to body bags in service.  On VA 
examination in March 2008, the examiner indicated the veteran 
had several characteristics of patients with PTSD and has 
been helped by PTSD treatment.  The examiner found the 
veteran did not meet all the criteria necessary for a PTSD 
diagnosis and a sufficient stressor cannot be verified.  The 
examiner concluded that the veteran did not meet the criteria 
for severe trauma stated in the DSM-IV.  After reviewing the 
examiner's report, it is unclear whether he was unaware that 
the veteran's exposure to body bags is a verified stressor or 
that the stressor itself was not a "severe trauma" to meet 
the criteria for PTSD.  Thus, an addendum opinion is 
necessary to clarify whether the veteran has a PTSD diagnosis 
due to the verified in-service stressor of exposure to body 
bags.  

Accordingly, the case is REMANDED for the following actions:

1. An addendum opinion should be sought 
from the examiner who conducted the VA 
examination in March 2008.  The claims 
folder, to include any newly obtained 
evidence, should be made available to the 
examiner for review.  The examiner must be 
advised that the veteran's only verified 
stressor is exposure to body bags in 
service.  The examiner should specifically 
comment on whether the veteran's exposure 
to body bags in service meets the criteria 
for severe trauma stated in the DSM-IV.  
Upon review of the claims file, the 
examiner should clarify whether or not the 
veteran has a medical diagnosis of PTSD 
based on his verified stressor of exposure 
to body bags in service in accordance with 
DSM-IV.  In arriving at a diagnosis, the 
examiner should enumerate the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria.  A 
detailed rationale for all opinions 
expressed should be furnished.  

2.  The RO should then readjudicate the 
veteran's claim seeking service connection 
for PTSD.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




